ACCEPTED
                                                                                          14-15-00360-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    9/28/2015 10:36:29 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 14-15-00360-CR

                                       In the                            FILED IN
                                                                  14th COURT OF APPEALS
                                 Court of Appeals                    HOUSTON, TEXAS
                                      For the                     9/28/2015 10:36:29 AM
                            Fourteenth District of Texas          CHRISTOPHER A. PRINE
                                                                           Clerk
                                    At Houston

                             

                                    No. 1386895
                        In the 176th Criminal District Court
                              Of Harris County, Texas

                             

                              ANTHONY D. ALFORD
                                    Appellant
                                       V.
                              THE STATE OF TEXAS
                                    Appellee

                             

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                             


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, appellee, in accordance with

Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files

this motion for extension of time in which to file the State’s brief in this case, and,

in support thereof, presents the following:


Page 1 of 5
    1. In the 176th Criminal District Court of Harris County, Texas, in cause

        number 1386895, the State charged appellant by indictment with the

        second-degree felony offense of sexual assault of a child in The State of

        Texas v. Anthony D. Alford, and also alleged two punishment-enhancement

        paragraphs.

    2. A jury found appellant guilty as charged in the indictment.

    3. On April 10, 2015, the trial court found the State’s punishment-

        enhancement allegations “true” and sentenced appellant to confinement in

        the Texas Department of Criminal Justice, Correctional Institutions

        Division, for sixty years.

    4. Appellant timely filed written notice of appeal on April 10, 2015.

    5. Appellant filed his appellate brief with this Court on August 27, 2015.

    6. The State’s appellate brief is due on September 28, 2015.

    7. This is the State’s first request for an extension.

    8. The State requests that this Court extend the timeframe for the State to file

        its appellate brief to October 28, 2015.

    9. The facts relied upon to explain the need for this extension are:

              a. During the timeframe allowed for researching and preparing the

                State’s appellate brief for this case, the undersigned attorney has also



Page 2 of 5
                 been responsible for researching and preparing the State’s appellate

                 briefs in the following cases that are also assigned to her:

                    i. James Agbeze v. State of Texas; No. 14-15-00474-CR

                    ii. Geraline Lincoln v. State of Texas; No. 14-14-00957-CR, No.

                        14-14-00959-CR

                   iii. Erick Eduardo Hernandez v. State of Texas; No. 14-15-00209-

                        CR

                   iv. Joe Lee Bowden v. State of Texas; No. 14-14-00955-CR

                    v. Juan Mendoza v. State of Texas; No. 14-15-00537-CR

                   vi. Roy Vasquez v. State of Texas; No. 01-15-00813-CR

              b. The undersigned attorney has been responsible for responding to

                 numerous questions and requests for assistance from prosecutors in

                 the Trial Bureau of the Harris County District Attorney’s Office

                 regarding matters which were time-sensitive and critical for cases

                 currently in trial.

              c. And, finally, the undersigned attorney has been assigned to a Harris

                 County District Attorney’s Office investigative team which, in

                 coordination with the Texas Rangers and with the Houston Police

                 Department, is tasked with investigating the alleged sale of human

                 tissue and organs at Planned Parenthood Gulf Coast.             The

Page 3 of 5
                investigation has been time-consuming, has required travel to Austin

                and Fort Worth, and, thus, has substantially added to the undersigned

                attorney’s workload.

    10.Consequently, the undersigned attorney has been unable to complete the

        State’s reply brief in this case in the time permitted, despite due diligence,

        and the requested extension of time is necessary to permit the undersigned

        attorney to adequately investigate, complete, and file the State’s appellate

        brief for this cause.

    11. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State an

extension of time, until October 28, 2015, for the undersigned attorney to

complete and file the State’s appellate brief in this case.



                                                      Respectfully submitted,

                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar No. 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826

Page 4 of 5
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




                           CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has

been served upon Hattie Sewell Shannon, appellant’s attorney of record on appeal,

on September 28, 2015, at the following e-mail address, through the electronic

service system provided by eFile.TXCourts.gov:

        hattieshannon52@yahoo.com



                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar Number: 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




Page 5 of 5